In an action to recover damages for breach of contract, defendant Bai appeals from an order of the Supreme Court, Queens County (LeVine, J.), dated March 21, 1985, which denied his motion to dismiss the complaint as against him.
Order reversed, on the law, with costs, motion granted, and complaint dismissed as against defendant Bai.
Plaintiff’s contention that the contract dated September 28, 1983 obligated the individual defendant Bai is without merit, as it is clear from that document that Bai executed it only in *557his capacity as an officer of the corporate defendant. There is, therefore, no basis for personal liability (see, e.g., Gold v Royal Cigar Co., 105 AD2d 831). Mangano, J. P., Bracken, Weinstein, Lawrence and Hooper, JJ., concur.